Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 11 are objected to because of the following informalities:  
Claim 7 has an element identifier “detection information (110)”, please kindly correct to delete “(110)”.
Claim 11 is missing a period at the end of the claim. Please kindly correct this item.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
The United States Patent and Trademark Office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customer meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and 
Claim 15 recites a computer-readable medium. The USPTO recognizes that when claims are directed to computer readable media that cover signals per se, the claims must be rejected under 35 USC 101 as covering both non-statutory subject matter and statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 USC 101).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raz (US 20020042785 A1; April 11, 2002).
Regarding claim 1, Raz discloses a method for microscopic evaluation of a sample (Paragraph 13), 
in an optical detection system, where the following steps are performed: 
- providing at least two different detection information about the sample by said detection system (Paragraph 14- acquisition of three images in three different wavelengths), 
- performing an evaluation of the detection information, on the basis of machine- learned transfer information, in order to determine result information about the sample (Paragraph 15 - a neural-network (trained on an extensive set of typical examples) to make decisions on the identity of material already deemed to be cellular in origin), the transfer information being trained for a different detection parameterization of the detection information (Paragraph 15), 
in which the detection information differs from one another in terms of at least one illumination parameter of the detection system to provide the following step: 
- performing at least one detection of the sample by the optical detection system to obtain the different detection information by varying the illumination parameter (Paragraph 14- acquisition of three images in three different wavelengths), 
wherein the variation takes place as a change in the spatial illumination structure (
) and at least the illumination color (Paragraph 13-17 – Color is inherently changed at the varying wavelength) or the spatial illumination structure and the illumination polarization for the different detection information.
Claim 2, Raz discloses the method according to claim 1.  Raz further discloses wherein the variation takes place as at least the change in the spatial illumination structure or the illumination color or the illumination polarization for the different detection information (Paragraph 15-17, 33 – The images are taken in each of the three narrow optical bands: 540 .+-.5 nm; 577.+-.5 nm and 630.+-.5 nm.)
an illumination light being at least spatially structured or differently polarized for the purpose of color coding at least two-color or differently polarized for the purpose of polarization coding (Paragraph 15-17, 33 – The images are taken in each of 
the three narrow optical bands: 540 .+-.5 nm; 577.+-.5 nm and 630.+-.5 nm.)
, and preferably these illumination patterns are specific for the detection information (Paragraph 15-17, 33 – inherent, the images are taken in each of the three narrow optical bands: 540 .+-.5 nm; 577.+-.5 nm and 630.+-.5 nm.)
Claim 3, Raz discloses the method according to claim 1.  Raz further discloses wherein the evaluation is performed by an analysis means which is executed as a computer program based at least on machine learning or deep learning or artificial intelligence, preferably as an artificial neural network (Paragraph 30 - Neural Network Assisted Multi-Spectral Segmentation (also referred to as NNA-MSS) system and method).
Claim 4, Raz discloses the method according to claim 1.  Raz further discloses wherein the detection parameterization of the detection information differs from one another in that, during the detection of the detection information, an illumination light, of the detection system has at least different spatial or coded adaptations for different ones of the detection information, preferably by at least spatial structuring or color 
Regarding Claim 5, Raz discloses the method according to claim 1.  Raz further discloses wherein the different detection parameterization of the detection information is specific to the fact that, during the detection, an adaptation of an illumination light is performed by means of an illumination means of the detection system, the illumination means having a coded, preferably differently polarizing or at least two-color, spatial structure in order to provide different illumination patterns for the sample as a function of coding, preferably at least color-dependent or color-coded or polarization-dependent or polarization-coded, different detection information being provided (Paragraph 17 - Each image is obtained using a different narrow band-pass optical filter which has the effect of selecting a narrow band of optical wavelengths associated with distinguishing absorption peaks in the stain spectra.; Paragraph 15-17, 33).
Regarding Claim 6, Raz discloses the method according to claim 1.  Raz further discloses wherein the different detection parameterization of the detection information is specific to the fact that the detection of the detection information takes place by simultaneous illumination with at least different illumination colors or polarizations, at least one color-dependent or polarization-dependent, sample detection being performed in order to provide the at least two detection information color-dependently or polarization-dependently (Paragraph 17 - Each image is obtained using a different narrow band-pass optical filter which has the effect of selecting a narrow band of optical 
Regarding Claim 7, Raz discloses the method according to claim 1.  Raz further discloses wherein at least one sample detection is performed by a detection device, of the detection system by means of at least polarization or color filtering in order to provide different detection information at least for different polarizations or illumination colors from the sample detection, preferably the detection device having at least one polarization filter for polarization filtering or a color filter pattern for color filtering (Paragraph 20 – Inherently has a detection device, Paragraph 14 - Each image is obtained using a different narrow band-pass optical filter which has the effect of selecting a narrow band of optical wavelengths associated with 
distinguishing absorption peaks in the stain spectra.)
Regarding Claim 8, Raz discloses the method according to claim 1.  Raz further discloses wherein for providing the following steps are performed to retrieve: 
- detecting a first image of an area of the sample, preferably with at least a first illumination color or polarization, to obtain a first detection information according to a first detection parameterization
, - detecting at least one second image of the same area of the sample, preferably with at least one second illumination color or polarization different from the first illumination color or polarization, in order to obtain at least one second detection information according to at least one second detection parameterization (Abstract, Paragraph 13-17, Paragraph 20).
Regarding Claim 9, Raz discloses the method according to claim 1.  Raz further discloses wherein the evaluation is performed by an analysis means which has the transfer information, the following steps being performed for training the analysis means: 
- performing the detection of an area of the sample by said or a further optical detection system in order to obtain at least two different training information about the sample by varying at least one detection parameter, for the learning information (
Paragraph 120),
- determining application data for the analysis means on the basis of the learning information, - performing a reference detection of the same area of the sample by the further optical detection system to determine a ground truth for the analysis means (
Paragraph 20) 
- training the analysis means using the application data and the ground truth to determine the transfer information (Paragraph 20).
Regarding Claim 10, Raz discloses the method according to claim 1.  Raz further discloses wherein the result information or a ground truth for training an analysis means is one of the following information about the sample: 
- a detection of at least objects or cells of the sample ( Paragraph 39-41; The neural network 20 makes decisions concerning the identity of individual picture elements (or "pixels") in the binary image as either being part of a nucleus or not part of a nucleus.  The result of the operation of the neural network is a digital map of the regions 
within the cytoplasm that are considered to be nuclear material.), 

- a cytometric or histological analysis result, phase information, three-dimensional  information about the spatial structure of the sample, 
- at least one fluorescence property of the sample, 
- an extended depth of field range of a sample detection.
Regarding claim 11, Raz disclose an optical detection system comprising 
- a detection device for detecting (101) at least two different detection information about the sample which differ in code at least with respect to one illumination parameter during the detection (Paragraph 13-17, 20, Abstract), 
- an evaluation device which is suitable for determining result information about the sample from the detection information on the basis of transfer information trained by a machine, wherein an illumination means is provided which, for at least two different settings of the illumination parameter, has at least a differently polarizing or at least two-color spatial structure (Paragraph 13-17, 20, Abstract). 
Regarding claim 12, Raz discloses the optical detection system according to Claim 11.  Raz further discloses wherein the illumination means has at least two adjacently arranged polarization or color filters in order to at least provide polarization or color-dependent different illumination patterns (Paragraph 13-17, 20, Abstract), or in that the illumination means is configured as a condenser insert and is inserted into a condenser unit of the optical detection system for filtering an illumination light, for providing coding, or in that the detection device has at least one camera sensor, 
Regarding claim 13, Raz discloses the optical detection system according to Claim 11.  Raz further discloses wherein the optical detection system is at least configured as a microscope system for transmitted light microscopy or is configured to perform a method for microscopic evaluation of a sample, in an optical detection system, where the following steps are performed: 
- providing at least two different detection information about the sample by said detection system (Paragraph 14), 
- performing an evaluation of the detection information, on the basis of machine learned transfer information, in order to determine result information about the sample (Paragraph 13-17, 20, Abstract), the transfer information being trained for a different detection parameterization of the detection information, in which the detection information differs from one another in terms of at least one illumination parameter of the detection system to provide the following step (Paragraph 13-17, 20, Abstract): 
-performing at least one detection of the sample by the optical detection system to obtain the different detection information by varying the illumination parameter (Paragraph 13-17, 20, Abstract), wherein the variation takes place as a change in the spatial illumination structure and at least the illumination color or the spatial illumination structure and the illumination polarization for the different detection information (Paragraph 13-17, 20, Abstract).
Regarding claim 14, Raz discloses a computer program comprising instructions which, when the computer program is executed by a computer, cause the computer to 
- providing at least two different detection information about the sample by said detection system (Paragraph 13-17, 20, Abstract), 
- performing an evaluation of the detection information, on the basis of machine- learned transfer information, in order to determine result information about the sample, the transfer information being trained for a different detection parameterization of the detection information, in which the detection information differs from one another in terms of at least one illumination parameter of the detection system to provide the following step: 
- performing at least one detection of the sample by the optical detection system to obtain the different detection information by varying the illumination parameter, wherein the variation takes place as a change in the spatial illumination structure and at least the illumination color or the spatial illumination structure and the illumination polarization for the different detection information (Paragraph 13-17, 20, Abstract).
Regarding claim 15, Raz discloses a computer-readable medium on which the computer program is stored according to  a computer program comprising instructions which, when the computer program is executed by a computer, cause the computer to execute the steps of a method for microscopic evaluation of a sample, in an optical detection system, where the following steps are performed: 
- providing at least two different detection information about the sample by said detection system (Paragraph 13-17, 20, Abstract), 

- performing at least one detection of the sample by the optical detection system to obtain the different detection information by varying the illumination parameter, wherein the variation takes place as a change in the spatial illumination structure and at least the illumination color or the spatial illumination structure and the illumination polarization for the different detection information (Paragraph 13-17, 20, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GISSELLE M GUTIERREZ/           Examiner, Art Unit 2884                                                                                                                                                                                              /DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884